EXHIBIT 10.13

 

[g131951lci001.jpg]

 

QUANEX CORPORATION

 

EMPLOYEE [STOCK-][CASH-]SETTLED
PERFORMANCE UNIT AWARD AGREEMENT

 

<<Name>>
Grantee

 

Date of Award:

 

<<                       >>

Number of Performance Units Awarded:

 

<<                       >>

[Target Value of Each Performance Unit:]

 

<<                       >>

 

AWARD OF PERFORMANCE UNITS

 


1.             GRANT OF PERFORMANCE UNITS. THE COMPENSATION COMMITTEE (THE
“COMMITTEE”) OF THE BOARD OF DIRECTORS OF QUANEX CORPORATION, A DELAWARE
CORPORATION (THE “COMPANY”), PURSUANT TO THE QUANEX CORPORATION 2006 OMNIBUS
INCENTIVE PLAN (THE “PLAN”), HEREBY AWARDS TO YOU, THE ABOVE-NAMED GRANTEE,
EFFECTIVE AS OF THE DATE OF AWARD SET FORTH ABOVE, THAT NUMBER OF PERFORMANCE
UNITS SET FORTH ABOVE (EACH, A “PERFORMANCE UNIT”, AND COLLECTIVELY, THE
“PERFORMANCE UNITS”), ON THE TERMS AND CONDITIONS SET FORTH IN THIS PERFORMANCE
UNIT AWARD AGREEMENT (THIS “AGREEMENT”).


 

[The][Each] Performance [Units provide][Unit provides] you an opportunity to
[receive shares of the Company’s common stock, $0.50 par value per share (the
“Common Stock”)],[earn a cash payment] based upon attainment of the Performance
Goals during the Performance Period. For purposes of this Agreement, the term
“Performance Period” means the      -year period beginning
                     , 20     , and ending                  , 20    , and the
term “Performance Goals” means               .

 


2.             FINAL PERFORMANCE FACTOR. THE AGGREGATE [NUMBER OF SHARES OF THE
COMMON STOCK TO BE ISSUED TO YOU][AMOUNT PAYABLE] UNDER THIS AGREEMENT [(THE
“SHARES”)] IS EQUAL TO THE NUMBER OF PERFORMANCE UNITS MULTIPLIED BY THE TARGET
VALUE OF EACH PERFORMANCE UNIT MULTIPLIED BY THE FINAL PERFORMANCE FACTOR (WHICH
IS DETERMINED AS PROVIDED BELOW)[DIVIDED BY THE FAIR MARKET VALUE OF A SHARE OF
COMMON STOCK ON THE FIRST BUSINESS DAY IMMEDIATELY PRECEDING THE PAYMENT DATE]:


 


2.1           THE FINAL PERFORMANCE FACTOR SHALL BE EQUAL TO ONE (1) IF (A) THE
COMPANY ACHIEVES THE TARGET MILESTONE DURING THE PERFORMANCE PERIOD AND DOES NOT
ACHIEVE THE MAXIMUM MILESTONE DURING THE PERFORMANCE PERIOD AND (B) YOU REMAIN
IN THE ACTIVE EMPLOY OF ONE OR MORE MEMBERS OF THE COMPANY GROUP THROUGH THE
LAST DAY OF THE PERFORMANCE PERIOD. FOR PURPOSES OF THIS AGREEMENT, THE “TARGET
MILESTONE” MEANS                         AND THE “MAXIMUM MILESTONE” MEANS
                         .


 


2.2           THE FINAL PERFORMANCE FACTOR SHALL BE EQUAL TO TWO (2) IF (A) THE
COMPANY ACHIEVES THE MAXIMUM MILESTONE DURING THE PERFORMANCE PERIOD, AND
(B) YOU REMAIN IN THE ACTIVE EMPLOY OF ONE OR MORE MEMBERS OF THE COMPANY GROUP
THROUGH THE LAST DAY OF THE PERFORMANCE PERIOD.


 


2.3           THE FINAL PERFORMANCE FACTOR SHALL BE EQUAL TO THREE-FOURTHS (¾)
IF (A) THE COMPANY ACHIEVES THE THRESHOLD MILESTONE DURING THE PERFORMANCE
PERIOD AND DOES NOT ACHIEVE THE TARGET MILESTONE DURING THE PERFORMANCE PERIOD
AND (B) YOU REMAIN IN THE ACTIVE EMPLOY OF ONE OR MORE MEMBERS OF THE COMPANY
GROUP THROUGH THE LAST DAY OF THE PERFORMANCE PERIOD. FOR PURPOSES OF THIS
AGREEMENT, THE “THRESHOLD MILESTONE” MEANS                           .

 

Employee

[Stock Settled] — [Cash Settled]

 

--------------------------------------------------------------------------------


 


2.4           IF THE PERFORMANCE STANDARD ACHIEVED WITH RESPECT TO A PARTICULAR
PERFORMANCE GOAL IS BETWEEN THE THRESHOLD MILESTONE AND THE TARGET MILESTONE OR
BETWEEN THE TARGET MILESTONE AND THE MAXIMUM MILESTONE, THE APPLICABLE FINAL
PERFORMANCE FACTOR SHALL BE DETERMINED BY INTERPOLATION.


 

For example, assume that the Committee grants an employee a performance based
compensation award under the Plan that is contingent upon achieving Performance
Goal A and Performance Goal B, weighting the importance of the goals equally as
50% and 50%, respectively. The Committee establishes Threshold, Target and
Maximum Milestones for each Goal. The Final Performance Factor assigned for
achieving the threshold, target and maximum performance standards are ¾, 1 and
2, respectively. Finally, assume that the employee is awarded 2,000 Performance
Units with a Target Value of $100, is continuously employed by the Company
throughout the Performance Period and achieves the Maximum Milestone for
Performance Goal A, and precisely halfway between the Target and Maximum
Milestones for Performance Goal B. The total amount payable to the employee
under the award is $250,000, which is determined as follows:  .The amount
payable to the employee with respect to Performance Goal A is $100,000 (50%
(Performance Goal Percentage) x 2,000 (Performance Units) x $100 (Performance
Unit Value) x 1 (Final Performance Factor) = $160,000), and the amount payable
to the employee with respect to Performance Goal B is $180,000 (50% (Performance
Goal Percentage) x 2000 (Performance Units) x $100 (Target Value) x 1.5 (Final
Performance Factor)= $150,000).

 


2.5           IF THE THRESHOLD MILESTONE IS NOT ACHIEVED DURING THE PERFORMANCE
PERIOD, THEN THE AWARD PURSUANT TO THIS AGREEMENT SHALL LAPSE AND BE FORFEITED
AS OF THE LAST DAY OF THE PERFORMANCE PERIOD.


 


2.6           THE COMMITTEE’S DETERMINATIONS WITH RESPECT TO THE PERFORMANCE
PERIOD FOR PURPOSES OF THIS AGREEMENT SHALL BE BINDING UPON ALL PERSONS. THE
COMMITTEE MAY NOT INCREASE THE AMOUNT PAYABLE UNDER THIS AGREEMENT.


 


3.             PAYMENT. [THE COMPANY, ON BEHALF OF THE EMPLOYER, SHALL CAUSE THE
SHARES TO BE ISSUED] [ANY AMOUNT PAYABLE TO YOU PURSUANT TO THIS AGREEMENT WILL
BE PAID] TO YOU [BY THE EMPLOYER] ON                      , 20     [(THE
“PAYMENT DATE”)] UNLESS OTHERWISE PROVIDED UNDER THIS AGREEMENT. [THE SHARES
THAT MAY BE ISSUED TO YOU UNDER THIS AGREEMENT][SUCH PAYMENT] WILL BE
[ISSUED][MADE] TO YOU IN EXCHANGE FOR THE PERFORMANCE UNITS AND THEREAFTER YOU
SHALL HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH PERFORMANCE UNITS OR THE
AGREEMENT.


 

[Upon the issuance of Shares pursuant to this Agreement, such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).]

 


4.             SEPARATION FROM SERVICE. THE FOLLOWING PROVISIONS WILL APPLY IN
THE EVENT YOU SEPARATE FROM SERVICE  WITH THE COMPANY AND ALL AFFILIATES
(COLLECTIVELY, THE “COMPANY GROUP”), BEFORE THE LAST DAY OF THE PERFORMANCE
PERIOD.


 


4.1           SEPARATION FROM SERVICE GENERALLY. EXCEPT AS SPECIFIED IN SECTIONS
4.2 THROUGH 4.4 BELOW, IF YOU SEPARATE FROM SERVICE WITH THE COMPANY GROUP ON OR
BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD, ALL OF YOUR RIGHTS IN THE
AGREEMENT, INCLUDING ALL RIGHTS TO THE PERFORMANCE UNITS GRANTED TO YOU, WILL
LAPSE AND BE COMPLETELY FORFEITED ON THE DATE OF YOUR SEPARATION FROM SERVICE.


 


4.2           PERMANENT DISABILITY. NOTWITHSTANDING ANY OTHER PROVISION OF THE
AGREEMENT TO THE CONTRARY, IF YOU SEPARATE FROM SERVICE WITH THE COMPANY GROUP
BECAUSE YOU INCUR A PERMANENT DISABILITY BEFORE THE LAST DAY OF THE PERFORMANCE
PERIOD THEN THE [COMPANY][EMPLOYER] WILL [ISSUE][PAY] TO YOU [SHARES OF COMMON
STOCK] IN [CASH] AN AMOUNT EQUAL TO THE PRODUCT OF (1) AND (2) WHERE (1) IS THE
[NUMBER OF SHARES][AMOUNT] YOU WOULD HAVE RECEIVED UNDER THE AGREEMENT IF YOU
HAD NOT SEPARATED FROM SERVICE WITH THE COMPANY GROUP BEFORE THE END OF THE
PERFORMANCE PERIOD AND (2) IS A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER
OF DAYS FROM THE BEGINNING OF THE PERFORMANCE PERIOD THROUGH THE DATE YOU
SEPARATE FROM SERVICE WITH THE COMPANY GROUP AND THE DENOMINATOR OF WHICH IS THE
NUMBER OF DAYS IN

 

2

--------------------------------------------------------------------------------


 


THE PERFORMANCE PERIOD. ANY AMOUNT PAYABLE PURSUANT TO THIS SECTION 4.2 WILL BE
PAID [BY THE EMPLOYER] TO YOU ON THE PAYMENT DATE. SUCH PAYMENT WILL BE MADE TO
YOU IN EXCHANGE FOR THE PERFORMANCE UNITS AND THEREAFTER YOU SHALL HAVE NO
FURTHER RIGHTS WITH RESPECT TO SUCH PERFORMANCE UNITS OR THE AGREEMENT AND THE
COMPANY GROUP WILL HAVE NO FURTHER OBLIGATIONS TO YOU PURSUANT TO THE
PERFORMANCE UNITS OR THE AGREEMENT. FOR PURPOSES OF THIS SECTION 4.2, YOU WILL
HAVE A “PERMANENT DISABILITY” IF YOU ARE UNABLE TO ENGAGE IN ANY SUBSTANTIAL
GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS.


 


4.3           DEATH. NOTWITHSTANDING ANY OTHER PROVISION OF THE AGREEMENT TO THE
CONTRARY, IF YOU DIE BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD AND WHILE IN
THE ACTIVE EMPLOY OF ONE OR MORE MEMBERS OF THE COMPANY GROUP, THEN THE
[COMPANY][EMPLOYER] WILL [ISSUE][PAY] TO YOUR ESTATE [SHARES OF COMMON STOCK] IN
[CASH] AN AMOUNT EQUAL TO THE PRODUCT OF (1) AND (2) WHERE (1) IS THE [NUMBER OF
SHARES][AMOUNT] YOU WOULD HAVE RECEIVED UNDER THE AGREEMENT IF YOU HAD NOT DIED
BEFORE THE END OF THE PERFORMANCE PERIOD AND (2) IS A FRACTION, THE NUMERATOR OF
WHICH IS THE NUMBER OF DAYS FROM THE BEGINNING OF THE PERFORMANCE PERIOD THROUGH
THE DATE YOUR DEATH AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN THE
PERFORMANCE PERIOD. ANY AMOUNT PAYABLE PURSUANT TO THIS SECTION 4.3 WILL BE PAID
[BY THE EMPLOYER] TO YOUR ESTATE ON THE PAYMENT DATE. SUCH PAYMENT WILL BE MADE
IN EXCHANGE FOR THE PERFORMANCE UNITS AND THEREAFTER YOUR ESTATE AND HEIRS,
EXECUTORS, AND ADMINISTRATORS SHALL HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH
PERFORMANCE UNITS OR THE AGREEMENT AND THE COMPANY GROUP WILL HAVE NO FURTHER
OBLIGATIONS PURSUANT TO THE PERFORMANCE UNITS OR THE AGREEMENT.


 


4.4           RETIREMENT. NOTWITHSTANDING ANY OTHER PROVISION OF THE AGREEMENT
TO THE CONTRARY, IF YOU SEPARATE FROM SERVICE WITH THE COMPANY GROUP DUE TO YOUR
RETIREMENT BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD THEN THE
[COMPANY][EMPLOYER] WILL [ISSUE][PAY] TO YOU [SHARES OF COMMON STOCK] IN [CASH]
AN AMOUNT EQUAL TO THE PRODUCT OF (1) AND (2) WHERE (1) IS THE AMOUNT YOU WOULD
HAVE RECEIVED UNDER THE AGREEMENT IF YOU HAD NOT SEPARATED FROM SERVICE WITH THE
COMPANY GROUP BEFORE THE END OF THE PERFORMANCE PERIOD AND (2) IS A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS FROM THE BEGINNING OF THE
PERFORMANCE PERIOD THROUGH THE DATE YOU SEPARATED FROM SERVICE WITH THE COMPANY
GROUP AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN THE PERFORMANCE
PERIOD. ANY AMOUNT PAYABLE PURSUANT TO THIS SECTION 4.4 WILL BE PAID [BY THE
EMPLOYER] TO YOU ON THE PAYMENT DATE. SUCH PAYMENT WILL BE MADE TO YOU IN
EXCHANGE FOR THE PERFORMANCE UNITS AND THEREAFTER YOU SHALL HAVE NO FURTHER
RIGHTS WITH RESPECT TO SUCH PERFORMANCE UNITS OR THE AGREEMENT AND THE COMPANY
GROUP WILL HAVE NO FURTHER OBLIGATIONS TO YOU PURSUANT TO THE PERFORMANCE UNITS
OR THE AGREEMENT. FOR PURPOSES OF THIS SECTION 4.4 “RETIREMENT” MEANS THE
VOLUNTARY TERMINATION OF YOUR EMPLOYMENT RELATIONSHIP WITH THE COMPANY GROUP ON
OR AFTER THE DATE ON WHICH (A) YOU ARE AGE 65 OR (B) YOU ARE AGE 55 AND HAVE
FIVE YEARS OF SERVICE WITH THE COMPANY GROUP.


 


5.             TAX WITHHOLDING. TO THE EXTENT THAT [THE ISSUANCE OF SHARES][ANY
PAYMENT] PURSUANT TO THE AGREEMENT RESULTS IN INCOME, WAGES OR OTHER
COMPENSATION TO YOU FOR ANY INCOME, EMPLOYMENT OR OTHER TAX PURPOSES WITH
RESPECT TO WHICH THE COMPANY OR THE [LEGAL ENTITY THAT IS A MEMBER OF THE
COMPANY GROUP AND THAT IS CLASSIFIED AS YOUR EMPLOYER (THE
“EMPLOYER”)][EMPLOYER] HAS A WITHHOLDING OBLIGATION, YOU SHALL DELIVER TO THE
COMPANY [OR THE EMPLOYER] AT THE TIME OF SUCH RECEIPT OR [ISSUANCE][PAYMENT], AS
THE CASE MAY BE, SUCH AMOUNT OF MONEY AS THE COMPANY OR THE EMPLOYER MAY REQUIRE
TO MEET ITS OBLIGATION UNDER APPLICABLE TAX LAWS OR REGULATIONS, AND, IF YOU
FAIL TO DO SO, THE COMPANY [OR THE EMPLOYER] IS AUTHORIZED TO WITHHOLD FROM [ANY
PAYMENT UNDER] THE [SHARES][AGREEMENT] OR FROM ANY CASH OR STOCK REMUNERATION OR
OTHER PAYMENT THEN OR THEREAFTER PAYABLE TO YOU [BY THE COMPANY OR THE EMPLOYER]
ANY TAX REQUIRED TO BE WITHHELD BY REASON OF SUCH TAXABLE INCOME, WAGES OR
COMPENSATION [INCLUDING (WITHOUT LIMITATION) SHARES OF COMMON STOCK SUFFICIENT
TO SATISFY THE WITHHOLDING OBLIGATION BASED ON THE LAST PER SHARE SALES PRICE OF
THE COMMON STOCK FOR THE TRADING DAY IMMEDIATELY PRECEDING THE DATE THAT THE
WITHHOLDING OBLIGATION ARISES, AS REPORTED IN THE NEW YORK STOCK EXCHANGE
COMPOSITE TRANSACTIONS.]

 

3

--------------------------------------------------------------------------------


 


6.             NONTRANSFERABILITY. THE PERFORMANCE UNITS AND YOUR RIGHTS UNDER
THIS AGREEMENT MAY NOT BE SOLD, ASSIGNED, PLEDGED, EXCHANGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED, ENCUMBERED OR DISPOSED OF. ANY SUCH ATTEMPTED SALE,
ASSIGNMENT, PLEDGE, EXCHANGE, HYPOTHECATION, TRANSFER, ENCUMBRANCE OR
DISPOSITION IN VIOLATION OF THIS AGREEMENT SHALL BE VOID AND THE COMPANY GROUP
SHALL NOT BE BOUND THEREBY.


 


7.             CAPITAL ADJUSTMENTS AND REORGANIZATIONS. THE EXISTENCE OF THE
PERFORMANCE UNITS SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF THE COMPANY
[OR ANY COMPANY THE STOCK OF WHICH IS AWARDED PURSUANT TO THE AGREEMENT] TO MAKE
OR AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION, REORGANIZATION OR OTHER CHANGE IN
ITS CAPITAL STRUCTURE OR ITS BUSINESS, ENGAGE IN ANY MERGER OR CONSOLIDATION,
ISSUE ANY DEBT OR EQUITY SECURITIES, DISSOLVE OR LIQUIDATE, OR SELL, LEASE,
EXCHANGE OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS ASSETS OR BUSINESS, OR
ENGAGE IN ANY OTHER CORPORATE ACT OR PROCEEDING.


 


8.             PERFORMANCE UNITS DO NOT AWARD ANY RIGHTS OF A SHAREHOLDER. YOU
SHALL NOT HAVE THE VOTING RIGHTS OR ANY OF THE OTHER RIGHTS, POWERS OR
PRIVILEGES OF A HOLDER OF THE STOCK OF THE COMPANY WITH RESPECT TO THE
PERFORMANCE UNITS THAT ARE AWARDED HEREBY.


 


9.             EMPLOYMENT RELATIONSHIP. FOR PURPOSES OF THE AGREEMENT, YOU SHALL
BE CONSIDERED TO BE IN THE EMPLOYMENT OF THE COMPANY GROUP AS LONG AS YOU HAVE
AN EMPLOYMENT RELATIONSHIP WITH THE COMPANY GROUP. THE COMMITTEE SHALL DETERMINE
ANY QUESTIONS AS TO WHETHER AND WHEN THERE HAS BEEN A TERMINATION OF SUCH
EMPLOYMENT RELATIONSHIP, AND THE CAUSE OF SUCH TERMINATION, UNDER THE PLAN, AND
THE COMMITTEE’S DETERMINATION SHALL BE FINAL AND BINDING ON ALL PERSONS.


 


10.          NOT AN EMPLOYMENT AGREEMENT. THE AGREEMENT IS NOT AN EMPLOYMENT
AGREEMENT, AND NO PROVISION OF THE AGREEMENT SHALL BE CONSTRUED OR INTERPRETED
TO CREATE AN EMPLOYMENT RELATIONSHIP BETWEEN YOU AND THE COMPANY OR ANY
AFFILIATE OR GUARANTEE THE RIGHT TO REMAIN EMPLOYED BY THE COMPANY OR ANY
AFFILIATE FOR ANY SPECIFIED TERM.


 


11.          [SECURITIES ACT LEGEND. IF YOU ARE OR BECOME AN OFFICER OR
AFFILIATE OF THE COMPANY UNDER THE SECURITIES ACT OF 1933, YOU CONSENT TO THE
PLACING ON ANY CERTIFICATE FOR THE SHARES OF AN APPROPRIATE LEGEND RESTRICTING
RESALE OR OTHER TRANSFER OF THE SHARES EXCEPT IN ACCORDANCE WITH SUCH ACT AND
ALL APPLICABLE RULES THEREUNDER.]


 


12.          LIMIT OF LIABILITY. UNDER NO CIRCUMSTANCES WILL THE COMPANY OR AN
AFFILIATE BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL
DAMAGES (INCLUDING LOST PROFITS) OF ANY FORM INCURRED BY ANY PERSON, WHETHER OR
NOT FORESEEABLE AND REGARDLESS OF THE FORM OF THE ACT IN WHICH SUCH A CLAIM MAY
BE BROUGHT, WITH RESPECT TO THE PLAN.


 


13.          [REGISTRATION. THE SHARES THAT MAY BE ISSUED UNDER THE PLAN ARE
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A REGISTRATION
STATEMENT ON FORM S-8.]


 


14.          [SALE OF SECURITIES. THE SHARES THAT MAY BE ISSUED UNDER THIS
AGREEMENT MAY NOT BE SOLD OR OTHERWISE DISPOSED OF IN ANY MANNER THAT WOULD
CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS. YOU
ALSO AGREE THAT (A) THE COMPANY MAY REFUSE TO CAUSE THE TRANSFER OF THE SHARES
TO BE REGISTERED ON THE STOCK REGISTER OF THE COMPANY IF SUCH PROPOSED TRANSFER
WOULD IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY CONSTITUTE A
VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES LAW AND (B) THE COMPANY
MAY GIVE RELATED INSTRUCTIONS TO THE TRANSFER AGENT, IF ANY, TO STOP
REGISTRATION OF THE TRANSFER OF THE SHARES.]


 


15.          EMPLOYER LIABLE FOR PAYMENT. EXCEPT AS SPECIFIED IN SECTION 4.2,
THE EMPLOYER IS LIABLE FOR THE PAYMENT OF ANY AMOUNTS THAT BECOME DUE UNDER THE
AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


16.          MISCELLANEOUS. THE AGREEMENT IS AWARDED PURSUANT TO AND IS SUBJECT
TO ALL OF THE PROVISIONS OF THE PLAN, INCLUDING AMENDMENTS TO THE PLAN, IF ANY.
IN THE EVENT OF A CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN PROVISIONS, THE
PLAN PROVISIONS WILL CONTROL. THE TERM “YOU” AND “YOUR” REFER TO THE GRANTEE
NAMED IN THE AGREEMENT. CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN SHALL HAVE
THE MEANINGS ASCRIBED TO SUCH TERMS IN THE PLAN OR THE AGREEMENT.


 

In accepting the award of Performance Units set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.

 

 

QUANEX CORPORATION

 

 

 

 

 

 

 

 

Raymond Jean – Chief Executive Officer

 

5

--------------------------------------------------------------------------------